   Case: 4:20-cv-01023-HEA Doc. #: 1 Filed: 08/04/20 Page: 1 of 27 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

 OCIE CARLISLE, MICHAEL MILLER,                         )
 DOUGLAS HARRIS, DAN BEILMAN,                           )
 DANIEL GULIANO, RICHARD HILL,                          )
 ANTHONY WATERS, BILLY FOUNTAIN,                        )
 BILLY JOHNSON, JOHN MOBERG,                            )
 JENNIFER MURRAY-JENKINS, DREW                          )
 VICTOR, DAVID AXELRAD, ALISON                          ) CASE NO.: 4:20-CV-1023
 HESTER, WILLIAM RODWAY, RANDY                          )
 NIELSON, JENNIFER MCGONAGILL,                          )
 ROBERT RIENDEAU, LEEOR SHAPIRA,                        )
 DONALD WINKLEBLECH, KEITH GREN,                        )
 JOSEPH PICKETT, DAVID DOWNING,                         )
 CHRISTOPHER MILLER, STEVEN                             )
 TAYLOR, SYRONDA GAMBLE, STEVE                          )
 TOTH, AND KARRI BELL,                                  )
                                                        )
               Plaintiffs,                              )
                                                        )
 vs                                                     )
                                                        )    JURY TRIAL DEMANDED
 EMERSON ELECTRIC CO,                                   )
 Serve: 8000 West Florissant Ave.,                      )
        St. Louis, MO 63136                             )
                                                        )
               Defendant.                               )

                                          COMPLAINT

       COME NOW, Ocie Carlisle, Michael Miller, Douglas Harris, Dan Beilman, Daniel

Guliano, Richard Hill, Anthony Waters, Billy Fountain, Billy Johnson, John Moberg, Jennifer

Murray-Jenkins, Drew Victor, David Axelrad, Alison Hester, William Rodway, Randy Nielson,

Jennifer McGonagill, Robert Riendeau, Leeor Shapira, Donald Winkleblech, Keith Gren, Joseph

Pickett, David Downing, Christopher Miller, Steven Taylor, Syronda Gamble, Steve Toth, and

Karri Bell (“Plaintiffs”), individually and on behalf of all others similarly situated in the United
   Case: 4:20-cv-01023-HEA Doc. #: 1 Filed: 08/04/20 Page: 2 of 27 PageID #: 2




States and their respective States, and for their Third Consolidated Amended Complaint against

Defendant Emerson Electric Company (“Defendant”), state as follows:

                                         INTRODUCTION

       1.     This is a class action on behalf of all persons and entities who purchased

Defendant’s RIDGID brand wet/dry vacuums (“RIDGID” or the “Product”).

       2.     RIDGID is marketed, advertised, and sold by Defendant with material

misrepresentations regarding RIDGID’s horsepower.

       3.     The most important misrepresentations at issue, and which appear noticeably in

Defendant’s marketing of RIDGID and on the RIDGID product itself, are horsepower and price.




       4.     Defendant’s website lists the horsepower as a top “Feature” of RIDGID.1

       5.     Defendant’s representations regarding RIDGID’s horsepower are false, deceptive

and/or misleading because Defendant significantly overstates them.

       6.     Plaintiffs conducted independent tests on several RIDGID models and these

findings conclusively show Defendant’s horsepower representations are false, deceptive and/or

misleading.

       1 http://www.ridgid.com/Tools/WD1270-12G-Vac/EN/index htm (last visited September
16, 2013).
   Case: 4:20-cv-01023-HEA Doc. #: 1 Filed: 08/04/20 Page: 3 of 27 PageID #: 3




         7.    Plaintiffs’ tests revealed that none of the tested RIDGIDs could obtain electrical

power consumption consistent with Defendant’s claimed “peak” horsepower ratings.

                               JURISDICTION AND VENUE

         8.    This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1332(d) since Plaintiffs reside in multiple states, greater than 2/3 do not reside in

Missouri, and the amount in controversy is in excess of $5,000,000, exclusive of interests and

costs.

         9.    Venue is proper in this Court because Defendant is headquartered in this District

and has advertised, conducted business, and sold products here as well.

                                        THE PARTIES

         10.   Ocie Carlisle resides in Fairfield in the State of Alabama. In May of 2019, Mr.

Carlisle purchased Defendant’s wet/dry vacuum for personal, family or household purposes. Mr.

Carlisle viewed and relied on Defendant’s misrepresentations of “5.0 Peak HP” when making her

purchase. This reliance was to Mr. Carlisle’s detriment, and she would not have purchased

Defendant’s product had she known the actual horsepower.

         11.   Michael Miller resides in Chandler in the State of Arizona. In September of 2019,

Mr. Miller purchased Defendant’s wet/dry vacuum for personal, family or household purposes.

Mr. Miller viewed and relied on Defendant’s misrepresentations of “6.5 Peak HP” when making

his purchase. This reliance was to Mr. Miller’s detriment, and he would not have purchased

Defendant’s product had he known the actual horsepower.

         12.   Douglas Harris resides in Sterling in the State of Connecticut.       Mr. Harris

previously resided in the State of Rhode Island and made his purchase in February 2018 in Rhode

Island of the Defendant’s wet/dry vacuum for personal, family or household purposes. Mr. Harris
   Case: 4:20-cv-01023-HEA Doc. #: 1 Filed: 08/04/20 Page: 4 of 27 PageID #: 4




viewed and relied on Defendant’s misrepresentations of “5.0 Peak HP” when making his purchase.

This reliance was to Mr. Harris’s detriment, and he would not have purchased Defendant’s product

had he known the actual horsepower.

       13.    Dan Beilman resides in North Port in the State of Florida. Mr. Beilman previously

resided in the State of Kentucky and made his purchase in November of 2014 in Kentucky of the

Defendant’s wet/dry vacuum for personal, family or household purposes. Mr. Beilman viewed

and relied on Defendant’s misrepresentations of “5.0 Peak HP” when making his purchase. This

reliance was to Mr. Beilman’s detriment, and he would not have purchased Defendant’s product

had he known the actual horsepower.

       14.    Daniel Guliano resides in Palm Beach in the State of Florida. In December of

2019, Mr. Guliano purchased Defendant’s wet/dry vacuum for personal, family or household

purposes. Mr. Guliano viewed and relied on Defendant’s misrepresentations of “5.0 Peak HP”

when making his purchase. This reliance was to Mr. Guliano’s detriment, and he would not have

purchased Defendant’s product had he known the actual horsepower.

       15.    Richard Hill resides in Panama City in the State of Florida. In January of 2019,

Mr. Hill purchased Defendant’s wet/dry vacuum for personal, family or household purposes. Mr.

Hill viewed and relied on Defendant’s misrepresentations of “4.5 Peak HP” when making his

purchase. This reliance was to Mr. Hill’s detriment, and he would not have purchased Defendant’s

product had he known the actual horsepower.

       16.    Anthony Waters resides in Fort Pierce in the State of Florida. In May of 2019, Mr.

Waters purchased Defendant’s wet/dry vacuum for personal, family or household purposes. Mr.

Waters viewed and relied on Defendant’s misrepresentations of “6.5 Peak HP” when making his
  Case: 4:20-cv-01023-HEA Doc. #: 1 Filed: 08/04/20 Page: 5 of 27 PageID #: 5




purchase. This reliance was to Mr. Waters’s detriment, and he would not have purchased

Defendant’s product had he known the actual horsepower.

       17.    Billy Fountain resides in Locust Grove in the State of Georgia. In May of 2017,

Mr. Fountain purchased Defendant’s wet/dry vacuum for personal, family or household purposes.

Mr. Fountain viewed and relied on Defendant’s misrepresentations of “2.0 Peak HP” when

making his purchase. This reliance was to Mr. Fountain’s detriment, and he would not have

purchased Defendant’s product had he known the actual horsepower.

       18.    Billy Johnson resides in Marquisville in the State of Iowa. In December of 2016,

Mr. Johnson purchased Defendant’s wet/dry vacuum for personal, family or household purposes.

Mr. Johnson viewed and relied on Defendant’s misrepresentations of “6.5 Peak HP” when making

his purchase. This reliance was to Mr. Johnson’s detriment, and he would not have purchased

Defendant’s product had he known the actual horsepower.

       19.    John Moberg resides in Sturbridge in the State of Massachusetts. In approximately

early 2016, Mr. Moberg purchased Defendant’s wet/dry vacuum for personal, family or household

purposes. Mr. Moberg viewed and relied on Defendant’s misrepresentations of “5.0 Peak HP”

when making his purchase. This reliance was to Mr. Moberg’s detriment, and he would not have

purchased Defendant’s product had he known the actual horsepower.

       20.    Jennifer Murray-Jenkins resides in Baltimore in the State of Maryland. In April of

2017, Ms. Murray-Jenkins purchased Defendant’s wet/dry vacuum for personal, family or

household purposes. Ms. Murray-Jenkins viewed and relied on Defendant’s misrepresentations

of “3.5 Peak HP” when making her purchase. This reliance was to Ms. Murray-Jenkins’s

detriment, and she would not have purchased Defendant’s product had she known the actual

horsepower.
  Case: 4:20-cv-01023-HEA Doc. #: 1 Filed: 08/04/20 Page: 6 of 27 PageID #: 6




       21.    Drew Victor resides in Pownal in the State of Maine. In June of 2016, Mr. Victor

purchased Defendant’s wet/dry vacuum for personal, family or household purposes. Mr. Victor

viewed and relied on Defendant’s misrepresentations of “6.0 Peak HP” when making his purchase.

This reliance was to Mr. Victor’s detriment, and he would not have purchased Defendant’s

product had he known the actual horsepower.

       22.    David Axelrad resides in Wixom in the State of Michigan. In the summer of 2016,

Mr. Axelrad purchased Defendant’s wet/dry vacuum for personal, family or household purposes.

Mr. Axelrad viewed and relied on Defendant’s misrepresentations of “5.0 Peak HP” when making

his purchase. This reliance was to Mr. Axelrad’s detriment, and he would not have purchased

Defendant’s product had he known the actual horsepower.

       23.    Alison Hester resides in Southfield in the State of Michigan. In the summer of

2016, Mr. Hester purchased Defendant’s wet/dry vacuum for personal, family or household

purposes. Mr. Hester viewed and relied on Defendant’s misrepresentations of “6.0 Peak HP”

when making her purchase. This reliance was to Mr. Hester’s detriment, and she would not have

purchased Defendant’s product had she known the actual horsepower.

       24.    William Rodway resides in Clinton in the State of Michigan. In the summer of

2014, Mr. Rodway purchased Defendant’s wet/dry vacuum for personal, family or household

purposes. Mr. Rodway viewed and relied on Defendant’s misrepresentations of “5.0 Peak HP”

when making his purchase. This reliance was to Mr. Rodway’s detriment, and he would not have

purchased Defendant’s product had he known the actual horsepower.

       25.    Randy Nielson resides in Cape Girardeau in the State of Missouri. In December

of 2016, Mr. Nielson purchased Defendant’s wet/dry vacuum for personal, family or household

purposes. Mr. Nielson viewed and relied on Defendant’s misrepresentations of “3.5 Peak HP”
  Case: 4:20-cv-01023-HEA Doc. #: 1 Filed: 08/04/20 Page: 7 of 27 PageID #: 7




when making his purchase. This reliance was to Mr. Nielson’s detriment, and he would not have

purchased Defendant’s product had he known the actual horsepower.

       26.     Jennifer McGonagill resides in Enid in the State of Mississippi. In September of

2019, Ms. McGonagill purchased Defendant’s wet/dry vacuum for personal, family or household

purposes. Ms. McGonagill viewed and relied on Defendant’s misrepresentations of “6.5 Peak

HP” when making her purchase. This reliance was to Ms. McGonagill’s detriment, and she would

not have purchased Defendant’s product had she known the actual horsepower.

       27.     Robert Riendeau resides in Mount Vernon in the State of New Hampshire. In

December of 2019, Mr. Riendeau purchased Defendant’s wet/dry vacuum for personal, family or

household purposes. Mr. Riendeau viewed and relied on Defendant’s misrepresentations of “5.0

Peak HP” when making his purchase. This reliance was to Mr. Riendeau’s detriment, and he

would not have purchased Defendant’s product had he known the actual horsepower.

       28.     Leeor Shapira resides in Roselle Park in the State of New Jersey. In the March of

2008, Mr. Leeor purchased Defendant’s wet/dry vacuum for personal, family or household

purposes.    Mr. Leeor viewed and relied on Defendant’s misrepresentations of “5.0 Peak HP”

when making her purchase. This reliance was to Mr. Leeor’s detriment, and she would not have

purchased Defendant’s product had she known the actual horsepower.

       29.     Donald Winkleblech resides in Morganville in the State of New Jersey. In

September of 2019, Mr. Winkleblech purchased Defendant’s wet/dry vacuum for personal, family

or household purposes. Mr. Winkleblech viewed and relied on Defendant’s misrepresentations

of “5.0 Peak HP” when making his purchase. This reliance was to Mr. Winkleblech’s detriment,

and he would not have purchased Defendant’s product had he known the actual horsepower.
   Case: 4:20-cv-01023-HEA Doc. #: 1 Filed: 08/04/20 Page: 8 of 27 PageID #: 8




       30.     Keith Gren resides in Pahrump in the State of Nevada. Mr. Gren previously resided

in the State of California and made his purchase in March of 2019 in California of the Defendant’s

wet/dry vacuum for personal, family or household purposes. Mr. Gren viewed and relied on

Defendant’s misrepresentations of “6.5 Peak HP” when making his purchase. This reliance was

to Mr. Gren’s detriment, and he would not have purchased Defendant’s product had he known the

actual horsepower.

       31.     Joseph Pickett resides in Stagecoach in the State of Nevada. Mr. Pickett previously

resided in the State of Alabama and made his purchase in the summer of 2018 in Alabama of the

Defendant’s wet/dry vacuum for personal, family or household purposes. Mr. Pickett viewed and

relied on Defendant’s misrepresentations of “5.0 Peak HP” when making his purchase. This

reliance was to Mr. Pickett’s detriment, and he would not have purchased Defendant’s product

had he known the actual horsepower.

       32.     David Downing resides in Bellevue in the State of Ohio. In the summer of 2019,

Mr. Downing purchased Defendant’s wet/dry vacuum for personal, family or household purposes.

Mr. Downing viewed and relied on Defendant’s misrepresentations of “6.0 Peak HP” when

making his purchase. This reliance was to Mr. Downing’s detriment, and he would not have

purchased Defendant’s product had he known the actual horsepower.

       33.     Christopher Miller resides in Cincinnati in the State of Ohio. In the May of 2019,

Mr. Miller purchased Defendant’s wet/dry vacuum for personal, family or household purposes.

Mr. Miller viewed and relied on Defendant’s misrepresentations of “6.0 Peak HP” when making

his purchase. This reliance was to Mr. Miller’s detriment, and he would not have purchased

Defendant’s product had he known the actual horsepower.
  Case: 4:20-cv-01023-HEA Doc. #: 1 Filed: 08/04/20 Page: 9 of 27 PageID #: 9




       34.     Steven Taylor resides in Maryville in the State of Tennessee. In December of

2016, Mr. Taylor purchased Defendant’s wet/dry vacuum for personal, family or household

purposes. Mr. Taylor viewed and relied on Defendant’s misrepresentations of “5.0 Peak HP”

when making his purchase. This reliance was to Mr. Taylor’s detriment, and he would not have

purchased Defendant’s product had he known the actual horsepower.

       35.     Syronda Gamble resides in Houston in the State of Texas. In the November of

2019, Ms. Gamble purchased Defendant’s wet/dry vacuum for personal, family or household

purposes. Ms. Gamble viewed and relied on Defendant’s misrepresentations of “5.0 Peak HP”

when making her purchase. This reliance was to Ms. Gamble’s detriment, and she would not have

purchased Defendant’s product had she known the actual horsepower.

       36.     Steve Toth resides in Norfolk in the State of Virginia. In May 2019, Mr. Toth

purchased Defendant’s wet/dry vacuum for personal, family or household purposes. Mr. Toth

viewed and relied on Defendant’s misrepresentations of “3.5 Peak HP” when making his purchase.

This reliance was to Mr. Toth’s detriment, and he would not have purchased Defendant’s product

had he known the actual horsepower.

       37.     Karri Bell resides in Odanah in the State of Wisconsin. In November of 2015, Ms.

Bell purchased Defendant’s wet/dry vacuum for personal, family or household purposes. Ms. Bell

viewed and relied on Defendant’s misrepresentations of “5.0 Peak HP” when making her

purchase.    This reliance was to Ms. Bell’s detriment, and she would not have purchased

Defendant’s product had she known the actual horsepower.

       38.     Defendant Emerson is a Missouri corporation with its principal place of business

at 8000 W. Florissant Ave, St. Louis, Missouri 63136.       Defendant is a diversified global

manufacturing and technology company with a wide range of products and services in the
 Case: 4:20-cv-01023-HEA Doc. #: 1 Filed: 08/04/20 Page: 10 of 27 PageID #: 10




industrial, commercial and consumer markets, including its tools and storage business. One of

Defendant’s divisions is Emerson Professional Tools, which includes Emerson Tool Company

and Ridge Tool Company (the RIDGID brand). Emerson Tool Company is the manufacturer of

a full line of Wet/Dry Vacuums sold under its RIDGID brand. Ridge Tool Company is a wholly-

owned subsidiary of Emerson Electric Company.

                                               FACTS

       39.      A RIDGID vacuum is a heavy-duty version of the standard household vacuum

cleaner. RIDGID’s purportedly powerful motor is designed to vacuum and collect wet and dry

materials into the cylinder via the attached hose. RIDGID is also designed to vacuum and collect

solid and liquid matter that is relatively large, which are items much heavier than a conventional

household vacuum can collect.

       40.      Horsepower (“HP”) is an objective engineering term used to denote the power

output of an electric motor. HP is a function of an electric motor’s current, efficiency and voltage,

and is represented by the following equation, where “HP” is power in horsepower, “V” is the AC

voltage input into the device, “I” is current in amps utilized by the motor and “Eff” is the efficiency

of the motor:

                                       HP = V x I x Eff / 746

       41.      Peak HP is heavily emphasized in the advertising, packaging and marketing of

RIDGID. The HP of a particular model is stamped prominently on the RIDGID itself.

       42.      RIDGID’s HP is one of the key factors that determines the price point of the

vacuum.

       43.      Defendant’s RIDGID product line contains thirteen models with five distinct

“peak” HP offerings:
 Case: 4:20-cv-01023-HEA Doc. #: 1 Filed: 08/04/20 Page: 11 of 27 PageID #: 11




               A. 6.5 HP;

               B. 6.0 HP;

               C. 5.0 HP;

               D. 3.5 HP;

               E. 2.5 HP.

       44.     Defendant markets, advertises, and sells each RIDGID specifically representing

the “Peak” HP, which creates higher expectations of performance among consumers. Defendant’s

advertising, marketing materials and packaging that describe the Product enumerate its HP, which

the consumer sees prior to purchasing the Product and which is on the Product itself.

       45.     However, the wet/dry vacuums owned by Plaintiffs and Class members produce

materially less HP than Defendant represents and warrants resulting in less performance than is

reasonably expected by Plaintiffs. Although the various models of the Product sold by Defendant

contain different HP representations, all of these representations materially overstate the true HP

of the Product when measured or calculated through generally accepted scientific methods and

equations.

       46.     Plaintiffs’ independent testing objectively determined that none of the tested

RIDGID vacuum motors could meet their claimed peak horsepower ratings during operation.

       47.     Assuming an unattainable motor efficiency of 100 percent, it is an indisputable fact

that the maximum power output from any possible motor connected to a 120-volt outlet with a

standard circuit breaker is 3.22 HP. Any consumer appliance with a claimed power output greater

than this upper limit is simply unsafe and unreasonable.

       48.     Plaintiffs’ testing revealed the following maximum horsepower for three of

Defendant’s RIDGID models:
 Case: 4:20-cv-01023-HEA Doc. #: 1 Filed: 08/04/20 Page: 12 of 27 PageID #: 12




                                  Claimed HP            Actual HP
                                     2.5 HP              0.870 HP
                                     5.0 HP              1.447 HP
                                     6.0 HP              1.455 HP

       49.     Obviously, these tests results reveal Defendant’s HP ratings are grossly

misrepresented and overstated.

       50.     Regardless of Defendant’s explanation for its claimed “Peak” HP ratings,

Defendant’s use of the term “Peak” HP is objectively misleading in the context of a machine

utilizing an electric motor of the type used in RIDGID. Defendant’s RIDGIDs are simply unable

to perform or function at “Peak” HP during operation by a consumer. As such, the claimed “Peak”

HP rating Defendant represents for its RIDGIDs is materially overstated and incorrect, and

Defendant’s use of the term “Peak” HP to describe the functionality of its RIDGIDs is false and

misleading with respect to its actual functionality.

       51.     Because the RIDGID vacuums cannot reach the advertised HP or “Peak” HP while

in operation, a reasonable consumer would be misled by Defendant’s materially overstated HP

representations that appear prominently on the RIDGID box, product, marketing materials, and

Defendant’s webpage.

       52.     Defendant charges a premium for models of RIDGIDs that Defendant represents

produce more HP than other models that cost less.

       53.     However, Defendant’s higher priced RIDGID models, including the models

purchased by Plaintiffs, are not capable of, or are not reasonably capable of attaining, the increased

HP represented by Defendant on the RIDGID and its packaging as compared to other lower priced

models.
 Case: 4:20-cv-01023-HEA Doc. #: 1 Filed: 08/04/20 Page: 13 of 27 PageID #: 13




                                    CLASS ALLEGATIONS

       54.     Plaintiffs bring this suit as representatives of a Nationwide Class (“the Nationwide

Class”) on behalf of consumers throughout the United States who purchased a RIDGID wet/dry

vacuum (“the Class”). Alternatively, Plaintiffs also bring suit as representatives of multiple State

Subclasses on behalf of consumers who purchased a RIDGID wet/dry vacuum in the same state

as each Plaintiff has purchased his or her vacuum (the “State Subclasses”).

       55.     Plaintiffs bring this suit as representatives of the Nationwide Class and their

respective State Subclasses, (collectively, “the Classes”) on behalf of all individuals pursuant to

Rule 23 of the Federal Rules of Civil Procedure, who fall within the relevant statutes of limitations

and purchased a RIDGID wet/dry vacuum. All consumers have claims and causes of action which

are legally and factually in common with Plaintiffs in that they are all similarly situated, and

Plaintiffs can serve as adequate class representatives for consumers in all states.

       56.     The Nationwide Class is believed to comprise thousands of persons nationwide,

and the State Subclasses, though necessarily fewer in number, also are comprised of thousands of

persons within each respective state. Consequently, the individual joinder of individual consumers

is impracticable whether on a nationwide or state basis. The members of the Classes are so

numerous it is impracticable to bring any or all of them before the Court in this action.

       57.     Persons excluded from the Classes include: Defendant’s legal representatives,

officers, directors, assigns and successors, or any individual who has, or who at any time during

the Classes period, had a controlling interest in Emerson Electric Company; the Judge to whom

this case is assigned and any member of the Judge’s immediate family; persons or entities that

purchased RIDGID wet/dry vacuums for resale; and all those who validly and timely opt-out of

the certified Classes.
 Case: 4:20-cv-01023-HEA Doc. #: 1 Filed: 08/04/20 Page: 14 of 27 PageID #: 14




       58.     Plaintiffs reserve the right to amend or modify the definitions of the Classes with

greater specificity, further division into subclasses or to limit particular issues as discovery and

orders of this Court warrant.

       59.     Common questions of law and fact exist as to members of the Classes and

predominate over questions affecting only individual members of the Classes. Common legal and

factual questions include, but are not limited to:

               A.      Whether Defendant has made representations about the Products’
                       horsepower and/or other features affecting performance that are untrue,
                       false, inaccurate or deceptive;

               B.      Whether Defendant’s conduct constitutes deception, fraud, false pretense,
                       false promise, misrepresentation, unfair practice or the concealment,
                       suppression or omission of any material fact in connection with the sale or
                       advertisement of the products;

               C.      Whether Defendant’s conduct was unfair and/or deceptive;

               D.      Whether Defendant violated state consumer protection laws;

               E.      Whether Defendant’s conduct was unjust;

               F.      Whether Plaintiffs and class members have been damaged by Defendant’s
                       conduct; and

               G.      Whether as a result of Defendant’s conduct, Plaintiffs and class members
                       are entitled to damages, restitution, equitable relief or other relief.

       60.     As Plaintiffs purchased RIDGID wet/dry vacuums, and suffered a loss of money

as a result, the claims of Plaintiffs are typical of the claims of the Classes. Members of the

Classes suffered the same type of injury and possess the same interests as Plaintiffs.

       61.     Plaintiffs fairly and adequately represent and protect the interests of the Classes.

Plaintiffs do not have any interest antagonistic to those of the Classes. Plaintiffs retained

competent and experienced counsel in the prosecution of this type of litigation. The questions of
 Case: 4:20-cv-01023-HEA Doc. #: 1 Filed: 08/04/20 Page: 15 of 27 PageID #: 15




law and fact common to the members of the Classes overwhelmingly predominate over any

questions affecting only individual members of the Classes.

        62.     The class action is superior to other available methods for the fair and efficient

adjudication of this controversy because members of the Classes number in the thousands and

individual joinder is impracticable. The expenses and burden of individual litigation would make

it impracticable or impossible for proposed members of the Classes to prosecute their claims

individually. Trial of Plaintiffs’ claims is also manageable.

        63.     For these reasons, this case is maintainable as a class action pursuant to Federal

Rule of Civil Procedure 23 since the questions of law or fact common to members of the Classes

predominate over any individual questions affecting only individual members, and a class action

is superior to other available methods. Additionally, this suit is maintainable under Federal Rule

of Civil Procedure 23 as Defendant has acted or refused to act on grounds applicable to the

Classes, thereby making appropriate final injunctive relief to the Classes appropriate.

              COUNT I – BREACH OF EXPRESS WARRANTY
   (ON BEHALF OF THE NATIONWIDE CLASS AND EACH STATE SUBCLASS)

        64.     Plaintiffs incorporate by reference all other paragraphs of this complaint as if fully

set forth herein.

        65.     This claim alleges breaches of implied warranty under UCC § 2-313 as enacted,

in whole or in substantial part nationwide or by each respective State.

        66.     The Plaintiffs bring this claim individually and on behalf of the other members of

the Classes.

        67.     The Plaintiffs, and each of the other members of the Classes formed a contract with

Defendant at the time they purchased Defendant’s RIDGID Products. The terms of that contract

included the promises and affirmations of fact Defendant makes on RIDGID’s packaging and
 Case: 4:20-cv-01023-HEA Doc. #: 1 Filed: 08/04/20 Page: 16 of 27 PageID #: 16




labeling and through its marketing and advertising, including Defendant’s promise that its RIDGID

Products horsepower is a true and accurate representation as more fully described above. This

marketing and advertising constitute express warranties and became part of the basis of the bargain.

They are also part of the standardized contract between each of the Plaintiffs and each of the other

members of the Classes and Defendant.

       68.     In addition or in the alternative, Defendant made each of its above-described

representations to induce Plaintiffs and each of the other members of the Classes, to rely on such

representations concerning the purported benefits and efficacy of its RIDGID Products as a

material factor in their decision(s) to purchase those RIDGID Products.

       69.     Defendant expressly warranted in its advertising, marketing, and other

promotional materials, and on RIDGID’s labeling and packaging that the vacuums had certain

peak horsepower, and those statements are untrue.

       70.     All conditions precedent to Defendant’s liability under this contract have been

performed by the Plaintiffs and each of the members of the Classes, when they purchased

Defendant’s RIDGID Products. At all times relevant to this action, Defendant has breached its

express warranties about its RIDGID Products because its Products do not conform to the

representations of horsepower, which violates state express warranty laws.

       71.     As a result of Defendant’s breaches of its express warranties, the Plaintiffs and

each of the other members of the Classes were damaged in the amount of the purchase price they

paid for Defendant’s RIDGID Products, in an aggregate amount to be proven at trial.

       72.     The Plaintiffs, on behalf of themselves and the other members of the Classes,

demand judgment against Defendant for compensatory damages for themselves and each of the

other members of the Classes, as well as attorneys’ fees, interest and costs.
 Case: 4:20-cv-01023-HEA Doc. #: 1 Filed: 08/04/20 Page: 17 of 27 PageID #: 17




        73.       Within a reasonable time after the Plaintiffs and the class members knew or should

have known of such breach, the Plaintiffs and other members of the Classes placed Defendant on

notice thereof.

        WHEREFORE, Plaintiffs and Classes pray for the relief requested in the Request for

Relief set forth below in this Complaint.

               COUNT II – BREACH OF IMPLIED WARRANTY
    (ON BEHALF OF THE NATIONWIDE CLASS AND EACH STATE SUBCLASS)

        74.       Plaintiffs incorporate by reference all other paragraphs of this complaint as if fully

set forth herein.

        75.       This claim alleges breaches of implied warranty under UCC § 2-314 as enacted,

in whole or in substantial part nationwide or by each respective State.

        76.       The Plaintiffs bring this claim individually and on behalf of the other members of

the Classes.

        77.       At all times relevant hereto, Defendant was a seller of its RIDGID Products.

        78.       By placing its RIDGID Products in the stream of commerce, Defendant impliedly

warranted that its Products were of merchantable quality in that it would pass without objection

in the trade, was fit for the ordinary purposes for which it was to be used, and conformed to the

promises or affirmations of fact made on the container or label or as otherwise promoted,

marketed and/or advertised.

        79.       Defendant breached the implied warranty of merchantability at the time of sale

because the RIDGID Products would not pass without objection in the trade, were not fit for the

ordinary purposes for which they were to be used and did not conform to the promises or

affirmations of fact made on the container or label or as otherwise promoted, marketed and/or

advertised.
 Case: 4:20-cv-01023-HEA Doc. #: 1 Filed: 08/04/20 Page: 18 of 27 PageID #: 18




        80.     At all times relevant to this action, Defendant has breached its implied warranty

of merchantability regarding its RIDGID Products in violation of state implied warranty laws.

        81.     When required, the Plaintiffs and the members of the Classes are in privity with

Defendant because Defendant’s sale of its RIDGID Products is either direct or through authorized

sellers. Upon information and belief, purchase through authorized sellers is sufficient to create

such privity because, inter alia, such authorized sellers are Defendant’s agents for the purpose of

the sale of Defendant’s RIDGID Products.

        82.     As a result of the breach of the implied warranties, the Plaintiffs and the members

of the Classes have been directly and proximately damaged in the amount of the price they paid

for the Products in an aggregate amount to be proven at trial.

        83.     Within a reasonable time after they knew or should have known of such breach, the

Plaintiffs, on behalf of themselves and members of the Classes placed Defendant on notice thereof.

        WHEREFORE, Plaintiffs and Classes pray for the relief requested in the Request for Relief

set forth below in this Complaint.

                   COUNT III– UNJUST ENRICHMENT
   (ON BEHALF OF THE NATIONWIDE CLASS AND EACH STATE SUBCLASS)

        84.     Plaintiffs incorporate by reference all preceding paragraphs of this Complaint as if

fully set forth herein.

        85.     Plaintiffs and members of the Classes conferred upon Defendant benefits that were

non- gratuitous and constitute unjust takings.

        86.     Defendant accepted or retained the benefits conferred by Plaintiffs and Classes

despite Defendant’s deceptive advertising, material misrepresentations, and omissions of material

fact and/or fraudulent conduct with regard to the quality and performance of RIDGIDs.
 Case: 4:20-cv-01023-HEA Doc. #: 1 Filed: 08/04/20 Page: 19 of 27 PageID #: 19




        87.     Retaining the benefits conferred upon Defendant by Plaintiffs and Classes under

these circumstances makes Defendant’s retention of these benefits unjust and inequitable.

        88.     As a result of the foregoing, Plaintiffs and Classes suffered damages, as set forth

more fully above.

        89.     Because Defendant’s retention of the benefits conferred by Plaintiffs and Classes

is unjust and inequitable, Defendant must pay restitution in a manner established by this Court.

        WHEREFORE, Plaintiffs and Classes pray for the relief requested in the Request for

Relief set forth below in this Complaint.

           COUNT IV – VIOLATION OF CONSUMER PROTECTION LAWS
                    (ON BEHALF OF EACH STATE SUBCLASS)

        90.     Plaintiffs incorporate by reference all preceding paragraphs of this Complaint as

if fully set forth herein.

        91.     Plaintiffs bring this claim individually and on behalf of the members of their

respective State Subclasses against Defendant.

        92.     Defendant placed the identical vacuums into the stream of commerce of every one

of the fifty States and the District of Columbia, utilizing identical misrepresentations relating to

the “peak” horsepower of these devices.

        93.     In connection with the sale and/or advertisement of the RIDGIDs, Defendant

made representations about the RIDGIDs horsepower that are untrue, false, inaccurate or

deceptive. Defendants knew that representations concerning horsepower would be reasonably

equated to performance. As such, Defendant’s conduct constitutes deception, fraud, false

pretense, false promise, misrepresentation, unfair practice or the concealment, suppression or

omission of a material fact.
 Case: 4:20-cv-01023-HEA Doc. #: 1 Filed: 08/04/20 Page: 20 of 27 PageID #: 20




        94.     At all relevant times, Defendant’s sales and/or distribution of the RIDGIDs was a

sale, lease, offer for sale or lease, or attempt to sell or lease merchandise for cash or on credit.

        95.     At all relevant times, Defendant’s manufacturing, marketing, advertising, sales

and/or distribution of the RIDGIDs constituted an attempt by publication, dissemination,

solicitation, circulation, or any other means to induce, directly or indirectly, any person to enter

into any obligation or acquire any title or interest in any merchandise.

        96.     Defendant uniformly misrepresented to Plaintiffs and the members of the State

Subclasses by means of its advertising, marketing, and other promotional materials, and on the

RIDGID’s labeling and packaging, the RIDGID’s true nature and quality because, among other

things, the RIDGID does not actually conform to the representations of horsepower made by

Defendant.

        97.     Defendant has violated the various consumer protection statutes cited, infra, by

engaging in practices that constitute deception, fraud, false pretense, false promise,

misrepresentation, unfair practice or the concealment, suppression or omission of any material

fact in connection with the sale or advertisement of the RIDGIDs.

        98.     As a direct and proximate result of Defendant’s improper conduct, Plaintiffs and

the members of the State Subclasses have suffered damages and ascertainable losses, in amounts

to be determined at trial, by paying more for the RIDGIDs than they would have and/or by

purchasing the RIDGID when they would not have if the horsepower of the RIDGID had not

been misrepresented.

        99.     As to each State Subclass, by mislabeling and selling the Product as having

qualities, benefits and characteristics which they do not have, Defendant has engaged in unfair
 Case: 4:20-cv-01023-HEA Doc. #: 1 Filed: 08/04/20 Page: 21 of 27 PageID #: 21




competition or unlawful, unfair, misleading, unconscionable, or deceptive acts in violation of the

state consumer statutes listed below as applied to each corresponding State Subclass.

          100.     Defendant has engaged in unfair competition, unfair or deceptive acts or practices

and false advertising in violation of the Alabama Deceptive Trade Practices Act, Ala. Code. §§

8-19-1, et. seq.

          101.     Defendant has engaged in unfair competition, unfair or deceptive acts or practices

and false advertising in violation of the Arizona Consumer Fraud Act, Ariz. Rev. Stat. Ann §§

44-1521, et. seq.

          102.     Defendant has engaged in unfair competition, unfair or deceptive acts or practices

and false advertising in violation of Cal. Bus. & Prof Code § 17200, et. seq., § 17500, et seq., and

Cal. Civ. Code § 1750, et. seq.

          103.     Defendant has engaged in unfair competition, unfair or deceptive acts or practices

and false advertising in violation of the Florida Deceptive and Unfair Trade Practices Act, Fla.

Stat. §§ 501.201, et. seq.

          104.     Defendant has engaged in unfair competition, unfair or deceptive acts or practices

and false advertising in violation of the Georgia Fair Business Practices Act, Ga. Code Ann. §§

10-1-390, et. seq.

          105.     Defendant has engaged in unfair competition, unfair or deceptive acts or practices

and false advertising in violation of the Iowa Consumer Fraud Act, Iowa Code §§ 714.16, et. seq.

          106.     Defendant has engaged in unfair competition or unfair or deceptive acts or practices

in violation of Illinois Consumer Fraud and Deceptive Practices Act, 815 Ill. Comp. Stat. 505/1,

et seq.
 Case: 4:20-cv-01023-HEA Doc. #: 1 Filed: 08/04/20 Page: 22 of 27 PageID #: 22




        107.    Defendant has engaged in unfair competition or unfair or deceptive acts or practices

in violation of the Kentucky Consumer Protection Act, Ky. Rev. Stat. Ann. §§ 367.110, et seq.



        108.    Defendant has engaged in unfair competition, unfair or deceptive acts or practices

and false advertising in violation of the Massachusetts Regulation of Business Practice and

Consumer Protection Act, Mass. Gen. Laws Ann. ch. 93A, §§ 1, et. seq.

        109.    Defendant has engaged in unfair competition, unfair or deceptive acts or practices

and false advertising in violation of the Maryland Consumer Protection Act, Md. Code Ann.,

Com. Law §§ 13-101, et. seq.

        110.    Defendant has engaged in unfair competition, unfair or deceptive acts or practices

and false advertising in violation of the Maine Unfair Trade Practices Act, Me. Rev. Stat. Ann.

tit. 5, §§ 205A, et. seq.

        111.    Defendant has engaged in unfair competition, unfair or deceptive acts or practices

and false advertising in violation of the Michigan Consumer Protection Act, Mich. Comp. Laws

Ann. §§ 445.903, et seq.

        112.    Defendant has engaged in unfair competition or unfair or deceptive acts or

practices in violation of Mo. Rev. Stat. §§ 407.020, et seq.

        113.    Defendant has engaged in unfair competition, unfair or deceptive acts or practices

and false advertising in violation of the Mississippi Consumer Protection Act, Miss. Code Ann.

§§ 75-24-1, et seq.

        114.    Defendant has engaged in unfair competition, unfair or deceptive acts or practices

and false advertising in violation of the New Hampshire Consumer Protection Act, N.H. Rev.

Stat. Ann. §§ 358-A:1, et seq.
 Case: 4:20-cv-01023-HEA Doc. #: 1 Filed: 08/04/20 Page: 23 of 27 PageID #: 23




        115.      Defendant has engaged in unfair competition, unfair or deceptive acts or practices

and false advertising in violation of the New Jersey Consumer Fraud Act, N.J. Stat. Ann. § 56:8-

1, et seq.

        116.      Defendant has engaged in unfair competition or unfair or deceptive acts or

practices in violation of N.Y. Gen. Bus. Law §§ 349, et seq.

        117.      Defendant has engaged in unfair competition, unfair or deceptive acts or practices

and false advertising in violation of the Ohio Consumer Sales Practices Act, Ohio Rev. Code

Ann. §§ 1345.01, et seq.

        118.      Defendant has engaged in unfair competition, unfair or deceptive acts or practices

and false advertising in violation of the Rhode Island Unfair Trade Practice and Consumer

Protection Act, R.I. Gen. Laws §§ 6-13.1-1, et seq.

        119.      Defendant has engaged in unfair competition, unfair or deceptive acts or practices

and false advertising in violation of the Tennessee Consumer Protection Act, Tenn. Code Ann.

§§ 47-18-101, et seq.

        120.      Defendant has engaged in unfair competition, unfair or deceptive acts or practices

and false advertising in violation of the Texas Deceptive Trade Practices—Consumer Protection

Act, Tex. Bus. & Com. Code Ann. §§ 17.41, et seq.

        121.      Defendant has engaged in unfair competition, unfair or deceptive acts or practices

and false advertising in violation of the Virginia Consumer Protection Act, Va. Code Ann §§

59.1-196, et seq.

        122.      Defendant has engaged in unfair competition, unfair or deceptive acts or practices

and false advertising in violation of the Wisconsin Deceptive Trade Practices Act, Wis. Stat. §

100.18, et seq.
 Case: 4:20-cv-01023-HEA Doc. #: 1 Filed: 08/04/20 Page: 24 of 27 PageID #: 24




       123.    The acts, practices, misrepresentations and omissions by Defendant described

above, and Defendant’s dissemination of deceptive and misleading advertising and marketing

materials in connection therewith, occurring in the course of conduct involving trade or

commerce, constitute unfair methods of competition and unfair or deceptive acts or practices

within the meaning of each of the above-enumerated statutes, because each of these statutes

generally prohibit the sale of products which are prohibited by law. Defendant violated each of

these statutes by making illegal sales and also by representing RIDGIDs as having “peak”

horsepower they do not have.

       124.    Plaintiffs and members their respective State Subclasses suffered a loss of money

as a result of Defendant’s misrepresentations because: (a) they would not have purchased

RIDGIDs on the same terms if the true facts concerning their horsepower had been known; (b)

they paid an unfair price premium due to the misrepresentations concerning horsepower; and (c)

the vacuums did not perform as promised.

       125.    As a result of the foregoing, Plaintiffs and State Subclasses have suffered

damages, as set forth more fully above.

       WHEREFORE, Plaintiffs and State Subclasses pray for the relief requested in the Request

for Relief set forth below in this Complaint.

                                   REQUEST FOR RELIEF

       WHEREFORE, Plaintiffs, individually and on behalf of all others similarly situated, seek

judgment against Defendant, as follows:

               A.      For an order certifying the Nationwide Class pursuant to Federal Rule of
                       Civil Procedure 23 and naming Plaintiffs as Class Representatives and their
                       attorneys as Class Counsel to represent the Class members;

               B.      For orders certifying the State Subclasses pursuant to Federal Rule of Civil
                       Procedure 23 and naming Plaintiffs as Class Representatives and their
Case: 4:20-cv-01023-HEA Doc. #: 1 Filed: 08/04/20 Page: 25 of 27 PageID #: 25




                   attorneys as Class Counsel to represent the Class members for each
                   respective State Subclass;

           C.      For an order finding in favor of Plaintiffs and the Classes on all counts
                   asserted herein;

           D.      For an order declaring Defendant’s conduct violates the statutes referenced
                   herein;

           E.      For awarding actual, compensatory, consequential and/or incidental
                   damages to Plaintiffs and members of the proposed Classes in excess of
                   $5,000,000;

           F.      For restitution to Plaintiffs and members of the proposed Classes;

           G.      Awarding declaratory and injunctive relief as permitted by law or
                   equity including a preliminary and permanent injunction enjoining
                   Defendant from continuing the unlawful practices as set forth herein and
                   directing Defendant to identify, with Court supervision, victims of their
                   conduct and pay them restitution and disgorgement of all monies acquired
                   by Defendant by means of any act or practice declared by this Court to be
                   wrongful;

           H.      Awarding punitive damages in an amount to be determined at trial;

           I.      Awarding pre-judgment interest;

           J.      Awarding post-judgment interest;

           K.      Awarding attorneys’ fees and costs;

           L.      Providing such further relief as may be fair and reasonable.


                           DEMAND FOR TRIAL BY JURY

    Plaintiffs hereby demand a trial by jury of all issues so triable.
 Case: 4:20-cv-01023-HEA Doc. #: 1 Filed: 08/04/20 Page: 26 of 27 PageID #: 26




Dated: August 4, 2020                     /s/ Eric D. Holland
                                          Eric D. Holland #39935MO
                                          R. Seth Crompton #57448MO
                                          HOLLAND LAW FIRM
                                          300 N. Tucker Blvd., Suite 801
                                          St. Louis, MO 63101
                                          Tel: (314) 241-8111
                                          Fax: (314) 241-5554
                                          eholland@hollandtriallawyers.com
                                          scrompton@hollandtriallawyers.com

                                          John G. Simon, # 35231MO
                                          Anthony G. Simon, # 38745MO
                                          THE SIMON LAW FIRM, P.C.
                                          800 Market Street, Suite 1700
                                          St. Louis, MO 63101
                                          Telephone: (314)241-2929
                                          Facsimile: (314)241-2029
                                          jsimon@simonlawpc.com
                                          asimon@simonlawpc.com

                                          Co-Lead Counsel for Plaintiffs

 Richard J. Arsenault                     Charles E. Schaffer
 NEBLETT, BEARD & ARSENAULT               LEVIN, FISHBEIN, SEDRAN
 2220 Bonaventure Court                   & BERMAN
 P.O. Box 1190                            510 Walnut Street, Suite 500
 Alexandria, LA 71309                     Philadelphia, PA 19106
 Telephone: (216)621-8484                 Telephone: (215)592-1500
 Facsimile: (216)771-1632                 Facsimile: (215)592-4663
 rarsenault@nbalawfirm.com                cschaffer@lfsblaw.com

 PARKER WAICHMAN LLP
 27300 Riverview Center Blvd.
 Suite 103
 Bonita Springs, FL 34134
 JDinan@yourlawyer.com
                                Executive Committee
 Case: 4:20-cv-01023-HEA Doc. #: 1 Filed: 08/04/20 Page: 27 of 27 PageID #: 27




                                  CERTIFICATE OF SERVICE

          The undersigned certifies that a copy of the foregoing was served by electronic mail

through the CM/ECF system this 4th day of August, 2020, to all counsel of record entered in this

matter.

                                                      /s/ Eric D. Holland
                                                      Eric D. Holland #39935MO
                                                      HOLLAND LAW FIRM
                                                      300 N. Tucker Blvd., Suite 801
                                                      St. Louis, MO 63101
                                                      Tel: (314) 241-8111
                                                      Fax: (314) 241-5554
                                                      eholland@hollandtriallawyers.com
